707 N.W.2d 368 (2005)
In re Petition for REINSTATEMENT TO the PRACTICE OF LAW OF Richard H. MARTIN, a Minnesota Attorney, Registration No. 68135.
No. A05-1650.
Supreme Court of Minnesota.
December 29, 2005.

ORDER
On September 13, 2005, this Court suspended petitioner from the practice of law for a period of 30 days. Petitioner has filed an affidavit stating that he has fully complied with the terms of the suspension order and requests reinstatement. The Director of the Office of Lawyers Professional Responsibility does not oppose the request.
*369 Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that petitioner Richard H. Martin is reinstated to the practice of law in the State of Minnesota effective as of the date of this order.
BY THE COURT:
/s/Russell A. Anderson
Associate Justice